***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***




                                                                Electronically Filed
                                                                Supreme Court
                                                                SCOT-XX-XXXXXXX
                                                                29-JUN-2021
                                                                10:33 AM
                                                                Dkt. 109 OP



             IN THE SUPREME COURT OF THE STATE OF HAWAI‘I

                            ---oOo---
________________________________________________________________

                   IN THE MATTER OF THE APPLICATION OF
                     HAWAIIAN ELECTRIC COMPANY, INC.

     FOR WAIVER OF THE NA PUA MAKANI WIND PROJECT FROM THE
        FRAMEWORK FOR COMPETITIVE BIDDING, AND APPROVAL
   OF THE POWER PURCHASE AGREEMENT FOR RENEWABLE AS-AVAILABLE
         ENERGY WITH NA PUA MAKANI POWER PARTNERS, LLC.
________________________________________________________________

              APPEAL FROM THE PUBLIC UTILITIES COMMISSION
                     (AGENCY DOCKET NO. 2013-0423)

                               SCOT-XX-XXXXXXX

                                JUNE 29, 2021

       RECKTENWALD, C.J., NAKAYAMA, McKENNA, AND WILSON, JJ.,
      AND CIRCUIT JUDGE KURIYAMA, ASSIGNED BY REASON OF VACANCY

                   OPINION OF THE COURT BY McKENNA, J.

                              I.   Introduction
       In this case, we decide whether the Public Utilities

Commission (“PUC”) abused its discretion in deciding not to re-

open a December 2014 order (“Order No. 32600”) upon allegations

brought five years later that changed circumstances warranted
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


relief from the order.       Order No. 32600 approved a Purchase

Power Agreement (“PPA”) in which Hawaiian Electric Company

(“HECO”) agreed to purchase wind energy generated by Na Pua

Makani (“NPM”) on a wind farm to be constructed in Kahuku, on

the island of Oʻahu.       The PPA priced wind energy at 14.998 cents

per kilowatt hour (“kWh”), which the PUC found to be reasonable.

The PUC also exempted the project from its Competitive Bidding

Framework.

       Five years later, in 2019, Life of the Land (“LOL”) sought

to re-open Order No. 32600, alleging that (1) NPM’s incidental

take license (“ITL”) over the Hawaiian hoary bat was untimely

obtained in May 2018, in violation of the PPA; (2) that the

14.998 cents per kWh was unreasonable in light of a Scientific

American blog article noting that wind energy prices nationwide

had fallen by 2017; and (3) that the PUC’s order did not analyze

the greenhouse gas emissions (“GHG emissions”) impact of the

project, in violation of Hawaiʻi Revised Statutes (“HRS”) § 269-

6(b) (2007 & Supp. 2011).        Having never appealed Order No. 32600

or timely moved for reconsideration or rehearing of that order

under the PUC’s rules, LOL instead sought to re-open the order

with reference to Hawaiʻi Rules of Civil Procedure (“HRCP”) Rule

60(b) (2006), specifically under subsections (4), (5), and (6)

of that rule.      Under HRCP Rule 60(b), a court may provide relief

from a judgment when “(4) the judgment is void; (5) . . . it is

                                       2
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


no longer equitable that the judgment should have prospective

application; or (6) any other reason justifying relief from the

operation of the judgment.”         The PUC’s rules do allow the agency

to refer to the HRCP “for guidance” whenever the PUC’s rules are

“silent on a matter.”

       As for why Order No. 32600 was “void” under HRCP Rule

60(b)(4), LOL argued that the PPA was voided under its own terms

when NPM obtained the allegedly untimely ITL.            LOL argued that

the ITL was a “Land Right” that NPM needed to obtain 120 days

after the execution of the PPA (or 120 days after a later-

executed amended PPA), as opposed to a “Governmental Approval”

that NPM needed to obtain by the date construction commenced.

LOL also argued that the parties’ representations regarding

these deadlines under the PPA must be “strictly construed”

because the PUC had exempted them from the Competitive Bidding

Framework.     LOL also argued that Order No. 32600 was void

because it contained no analysis of the GHG emissions impact of

the wind farm project, as required under HRS § 269-6(b).

       As for why it would be “inequitable” for Order No. 32600 to

have prospective effect under HRCP Rule 60(b)(5), LOL argued

that the 14.998 cent price per kWh of wind energy was not

reasonable, because a Scientific American blog article noted

that wind prices under PPAs nationwide had fallen to two cents

per kWh by 2017.      LOL also argued that Order No. 32600 was

                                       3
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


inequitable because it contained no analysis of the GHG

emissions impact of the wind farm project, as required under HRS

§ 269-6(b).

       As for “any other reason justifying relief from the

operation of the judgment” under HRCP Rule 60(b)(6), LOL argued

that Order No. 32600 contained no analysis of the GHG emissions

impact of the wind farm project, as required under HRS § 269-

6(b).

       HECO and the Consumer Advocate1 opposed LOL’s motion for

relief, arguing that resort to HRCP Rule 60(b) for guidance was

not necessary, because LOL should have timely sought relief

under an existing PUC administrative rule, HAR § 16-601-137

(2019), which sets forth the procedure for moving for rehearing

or reconsideration of a PUC order.          They also argued that LOL

failed to timely appeal Order No. 32600 to the ICA.              The PUC

agreed.

       After a hearing, the PUC denied LOL’s motion for relief in

Order No. 37074.      The PUC concluded it was without jurisdiction


      1     The Consumer Advocate was an ex officio party to these
proceedings pursuant to HRS § 269-51 (2007 & Supp. 2014) (“The executive
director of the division of consumer advocacy shall be the consumer advocate
in hearings before the public utilities commission. The consumer advocate
shall represent, protect, and advance the interests of all consumers . . . of
utility services. . . . The consumer advocate shall have full rights to
participate as a party in interest in all proceedings before the public
utilities commission.”). See also Hawaiʻi Administrative Rules (“HAR”) § 6-
601-62(a) (2019) (“The consumer advocate is, ex officio, a party to any
proceeding before the commission.”).



                                       4
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


to consider LOL’s motion, because LOL had not timely appealed

the order to the ICA under HRS § 269-15.5 (2007 & Supp. 2014),

within thirty days of the issuance of the order.             Alternatively,

the PUC ruled that LOL’s motion for relief was an untimely

motion for rehearing or reconsideration under HAR § 16-601-137,

which was required to have been filed within ten days of service

of Order No. 32600.       The PUC also ruled that LOL did not have

“standing,” in any event, to raise the issue of HECO and NPM’s

compliance with the PPA in obtaining an ITL, as LOL was neither

a party nor intended third-party beneficiary of the PPA.               The

PUC concluded that HECO and NPM were free to invoke contractual

remedies to address any alleged delay in obtaining the ITL.

       LOL timely appealed Order No. 37074, raising the following

points of error:

                   The PUC reversibly erred in the following ways:

             (1) by concluding it lacked jurisdiction to consider
             [LOL’s] motion for relief on the basis that it is untimely
             under a strict construal of statutes creating a right of
             appeal and rules governing reconsideration.
             . . . .
             (2) by treating [LOL’s] motion for relief pursuant to HAR §
             16-601-1 as an untimely filed or failed motion for
             reconsideration.
             . . . .
              (3) by failing to re-open proceedings to address HECO and
             NPM’s failure to obtain land rights under amended PPA §
             11.2 or, alternatively, to strictly construe parties’
             failure to obtain site control as required by Part IV.B.8
             of the competitive bidding framework, from which parties
             had obtained a waiver.
             . . . .
             (4) by treating the approval of the amended PPA as a
             contract between private parties and engaging in contract
             interpretation in concluding the meaning of the amended PPA
             approval.
             . . . .

                                       5
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


              (5) by delegating its powers to interpret its order
              approving the PPA and amendments to the same private
              parties – HECO and NPM – as a consequence of concluding
              that its approval of the PPA can be amended through
              “contractual mechanisms” available exclusively to the
              private parties to the contract.

        We hold that the PUC did not abuse its discretion in

declining to turn to HRCP Rule 60(b) to re-open Order No. 32600.

First, as to the GHG emissions issue, the absence of a GHG

emissions analysis was readily apparent in Order No. 32600 when

it was filed in December 2014.          LOL could have timely moved for

rehearing or reconsideration of the order under HAR § 16-601-

137.     LOL could have also timely appealed the order under HRS §

269-15.5.      An HRCP Rule 60(b) motion is not a substitute for a

timely appeal.       Therefore, the PUC properly declined to re-open

Order No. 32600 to address GHG emissions.            Second, as to the

reasonableness of wind energy prices, the Scientific American

blog article does not provide the “extraordinary circumstances”

necessary to invoke relief under HRCP Rule 60(b).              Third, any

alleged failure of HECO or NPM to timely obtain an ITL does not

“void” the PPA and Order No. 32600.           Such an argument, assuming

LOL has standing to raise it, finds no basis in the plain

language of the PPA or Order No. 32600.            Therefore, the PUC did

not abuse its discretion by declining to re-open Order No. 32600

using HRCP Rule 60(b) for guidance in analyzing this claim.                 As

LOL provided no justification for obtaining relief from Order

No. 32600, we affirm the PUC’s Order No. 37074.

                                        6
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


                               II.   Background

A.    HECO’s Application

       On December 12, 2013, HECO filed an application with the

PUC requesting an order approving a waiver of the NPM wind farm

project from the Competitive Bidding Framework,2 approving a PPA

between HECO and NPM, finding that the purchased energy charges

to be paid by HECO pursuant to the PPA (14.998 cents per kWh)

were reasonable, and finding that the purchased power

arrangements under the PPA were prudent and in the public

interest.     HECO also notified the PUC that it would conduct an

Interconnection Requirements Study and later seek PUC approval

of the construction of overhead power lines to connect the wind

farm to HECO’s power grid.

       The PPA was dated October 3, 2013 and attached as Exhibit 1

to HECO’s application.       Relevant to this appeal, the PPA

contained the following definitions of “Governmental Approvals”

and “Land Rights”:

             “Governmental Approvals”: All permits, licenses,
             approvals, certificates, entitlements and other

2     Under the Competitive Bidding Framework, HECO is required to use
competitive bidding as the mechanism to acquire future generation resources
or a block of generation resources, whether or not such resource has been
identified in its Integrated Resource Plan. See Competitive Bidding
Framework, Part II.A.3. HECO noted, however, that there are “certain
circumstances where competitive bidding may not be appropriate, in which case
a waiver may be granted” by the PUC. These circumstances include “when more
cost-effective . . . generation resources are more likely to be acquired more
efficiently through different procurement processes.” The PUC may waive the
Competitive Bidding Framework requirements “upon a showing that the waiver
will likely result in a lower cost supply of electricity to the utility’s
general body of ratepayers, or is otherwise in the public interest.”


                                       7
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             authorizations issued by Governmental Authorities, as well
             as any agreements with Governmental Authorities, required
             for the construction, ownership, operation and maintenance
             of the Facility and the Company-Owned Interconnection
             Facilities, and all amendments, modifications, supplements,
             general conditions and addenda thereto.

             “Land Rights”: All easements, rights of way, licenses,
             leases, surface use agreements and other interests or
             rights in real estate.

       The PPA also contained the following provisions in Article

11, titled “Government Approvals, Land Rights and Compliance

with Laws”:

             11.1 Governmental Approvals for Facility. Seller shall
             obtain, at its expense, any and all Governmental Approvals
             required for the construction, ownership, operation and
             maintenance of the Facility and the interconnection of the
             Facility to the Company System.

             11.2 Land Rights for Facility. Seller shall obtain, at
             its expense, any and all Land Rights required for the
             construction, ownership, operation and maintenance of the
             Facility and the interconnection of the Facility to the
             Company System. Seller shall provide to Company, no later
             than the earlier of the Effective Date or 120 Days after
             the Execution Date, copies of the documents establishing
             (i) the right of Seller to construct, own, operate and
             maintain the Facility on the Site and (ii) any other Land
             Rights required for such construction, ownership, operation
             and maintenance. If required by Company and not prohibited
             by Law Seller shall record a memorandum or short form of
             such documents.

       Article 22.2(D) contained the following representation by

the Seller (NPM) regarding when it would obtain Governmental

Approvals and Land Rights:

             Seller represents, warrants and covenants that: . . . As
             of the commencement of construction, Seller shall have
             obtained (1) all Land Rights and Governmental Approvals
             necessary for the construction, ownership, operation and
             maintenance of the Company-Owned Interconnection Facilities
             and (ii) all Governmental Approvals necessary for the
             construction, ownership, operation and maintenance of the
             Facility.




                                       8
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Further, the PPA contained an Attachment K, titled “Guaranteed

Project Milestones,” and an Attachment L, titled “Reporting

Milestones,” which were placeholder documents pending the

results of the Interconnection Requirements Study.             (After the

Interconnection Requirements Study was finished, Attachment K to

the Amended PPA stated that August 31, 2019 was the “Guaranteed

Commercial Operations Date,” and Attachment L to the Amended PPA

stated that December 31, 2017 was the “Construction Start Date,”

whereby “Seller shall obtain and provide Company all permits,

licenses, easements and approvals to construct the Company-Owned

Interconnection Facilities.”)

       Regarding how the PPA may be voided, Article 12.5(B) allows

HECO, prior to the effective date, to “declare the Agreement

null and void if . . . Seller is in breach of any of its

representations, warranties and covenants under the Agreement,

including but not limited to, (1) the provisions of Section

22.2(C) requiring Seller to have obtained all Land Rights

necessary for the construction, ownership, operation and

maintenance of the Facility for the Initial Term. . . .”               The

PPA, however, contained grace periods for NPM of up to 90 days

where a “guaranteed project milestone” deadline is missed.                 If

NPM still did not meet a guaranteed project milestone even with

the applicable grace period, article 13.4(B) of the PPA allowed



                                       9
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


HECO the right to terminate the Agreement after 180 days of

NPM’s failure.

       Lastly, the PPA contained a provision, Article 29.22,

titled “No Third Party Beneficiaries,” which stated the

following:

             Nothing expressed or referred to in this Agreement will be
             construed to give any person or entity other than the
             Parties any legal or equitable right, remedy, or claim
             under or with respect to this Agreement or any provision of
             this Agreement. This Agreement and all of its provisions
             and conditions are for the sole and exclusive benefit of
             the Parties and their successors and permitted assigns.

B. LOL’s Motion to Intervene

       On December 23, 2013, LOL moved to intervene in the matter.

LOL identified itself as “non-profit, public interest,

environmental group” founded in 1970.           Since 1970, LOL has

followed energy issues and has intervened in energy dockets

before the PUC.

       LOL noted that certain North Shore community members

initially supported wind farms but had grown weary of them.                LOL

also expressed concern over GHG emissions impacts as follows:

             [T]he major greenhouse gas emission associated with wind
             farms occurs in its development phase. Raw materials such
             as limestone, chalk, shale, clay, and sand are quarried,
             crushed, finely ground, and blended in a high temperature
             process which produces a hard nodular material called
             “clinker.” The production of clinker is a major source of
             greenhouse gas emissions.

       On March 21, 2014, the PUC issued Order No. 31998 denying

LOL’s motion to intervene and granting it participant status

instead.     The PUC identified the issues in the docket as the


                                       10
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


following, with LOL’s participation limited to addressing just

the first and fourth issues:

             1. Whether the [PUC] should approve HECO’s request for a
             waiver from Parts II.A.3.b(iii) and II.A.3.d of the
             [Competitive Bidding] Framework.

             2. Whether the Power Purchase Agreement for Renewable As-
             Available Energy, dated October 3, 2013, by and between
             HECO and Na Pua Makani Power Partners, for the Project
             should be approved.

             3. Whether the purchased energy charges to be paid by HECO
             pursuant to the PPA are reasonable.

             4. Whether the purchased power arrangements under the PPA,
             pursuant to which HECO purchases energy on an as-available
             basis from Na Pua Makani are prudent and in the public
             interest.

             5. Whether HECO should be authorized to include the
             purchased energy charges (and related revenue taxes) that
             HECO incurs under the PPA in and through HECO’s ECAC
             [Energy Cost Adjustment Clause], to the extent such costs
             are not included in base rates.

             6. Whether the 46 kV line extension that is included as
             part of Company-Owned Interconnection Facilities should be
             constructed above the surface of the ground, pursuant to
             HRS § 269-27.6(a).

C.     Statements of Position

       On June 20, 2014, LOL filed its “Statement of Position.”

It did not contest the project’s waiver from the Competitive

Bidding Framework, stating, “This project is a low cost

renewable project.”       With respect to whether the PPA was prudent

and in the public interest, LOL stated it had “chosen to focus

on one interesting issue:        party sales.”     LOL noted that the PPA

prohibited sales of energy from the facility to any third party.

LOL proposed selling excess wind-generated energy to hydrogen-

making facilities to provide alternative energy to the


                                       11
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


transportation sector.       LOL did not follow up on its concerns

over GHG emissions from the production of “clinker.”

D.      The PUC’s Decision and Order No. 32600

       On December 31, 2014, the PUC issued its Order No. 32600.

Relevant to this appeal, the Order (1) approved HECO’s request

for a waiver from the Competitive Bidding Framework; (2)

approved, with modifications, the PPA for the project; and (3)

deferred action on HECO’s request to construct 46 kV above-

ground lines pending the filing of a completed Interconnection

Requirements Study.       The PUC found and concluded that the

levelized price of 14.998 cents per kWh of wind energy was

reasonable.

       Relevant to this appeal, the PUC Order stated the

following, under a sub-section titled “Compliance with Laws and

Regulations”:

             Under Article 11 of the PPA, NPM is responsible for
             obtaining, at its expense, any and all necessary permits,
             government approvals, and land rights for the construction
             and operation of the Facility, including, but not limited
             to, rights-of-way, easements, or leases. According to
             HECO, prior to commencement of construction of the Company-
             Owned Interconnection Facilities, NPM shall provide the
             necessary permits, government approvals, and land rights
             for construction, ownership, operation, and maintenance of
             Company-Owned Interconnections Facilities.

LOL did not move for rehearing or reconsideration of Order No.

32600.    LOL did not appeal Order No. 32600 to the ICA.




                                       12
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


E.     The Amended and Restated Power Purchase Agreement
       Dated August 12, 2016 and Interconnection Requirements
       Study, Filed with the PUC on September 15, 2016; and the
       PUC’s Decision and Order No. 34866

       Almost two years after the PUC issued Order No. 32600, on

September 15, 2016, HECO filed an application seeking the PUC’s

approval of the construction of above-ground power lines to

connect the wind farm to HECO’s grid.           HECO attached an Amended

and Restated Power Purchase Agreement Dated August 12, 2016

(“Amended PPA”)3 which incorporated the completed Interconnection

Requirements Study.

       On October 13, 2017, the PUC issued its Decision and Order

No. 34866 approving HECO’s request to construct the above-ground

46 kV line extension and closed the docket.

F.     The Proceedings Giving Rise to this Appeal:           LOL’s Motion
       for Relief from Order No. 32600

       1.   LOL’s Motion for Relief from Order No. 32600

       Almost two years later, on September 11, 2019, LOL filed a

“Motion for Relief from Order No. 32600” pursuant to HAR § 16-

601-1 (2019) and HRCP Rule 60(b).           HAR § 16-601-1 is titled

“Purpose,” and it states the following:

             These rules govern the practice and procedure before the
             public utilities commission, State of Hawaii. They shall
             be liberally construed to secure the just, speedy, and
             inexpensive determination of every proceeding. Whenever
             this chapter is silent on a matter, the commission or
             hearings officer may refer to the Hawaii Rules of Civil
             Procedure for guidance.

3     The provisions of the PPA relevant to this appeal are not materially
different in the Amended PPA.


                                       13
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***



LOL argued that HAR § 16-601-1 allowed the PUC to turn to HRCP

Rule 60(b) for guidance because the PUC’s rules were silent on

the relief LOL sought.

       HRCP Rule 60 is titled “Relief from Judgment or Order.”

Subsection (b) of HRCP Rule 60 governs relief from judgment or

order due to “[m]istakes; inadvertence; excusable neglect; newly

discovered evidence; fraud, etc.”           HRCP Rule 60(b) states the

following in full:

             On motion and upon such terms as are just, the court may
             relieve a party or a party’s legal representative from a
             final judgment, order, or proceeding for the following
             reasons: (1) mistake, inadvertence, surprise, or excusable
             neglect; (2) newly discovered evidence which by due
             diligence could not have been discovered in time to move
             for a new trial under Rule 59(b); (3) fraud (whether
             heretofore denominated intrinsic or extrinsic),
             misrepresentation, or other misconduct of an adverse party;
             (4) the judgment is void; (5) the judgment has been
             satisfied, released, or discharged, or a prior judgment
             upon which it is based has been reversed or otherwise
             vacated, or it is no longer equitable that the judgment
             should have prospective application; or (6) any other
             reason justifying relief from the operation of the
             judgment. The motion shall be made within a reasonable
             time, and for reasons (1), (2), and (3) not more than one
             year after the judgment, order, or proceeding was entered
             or taken. A motion under this subdivision (b) does not
             affect the finality of a judgment or suspend its operation.
             This rule does not limit the power of a court to entertain
             an independent action to relieve a party from a judgment,
             order, or proceeding, or to set aside a judgment for fraud
             upon the court. Writs of coram nobis, coram vobis, audita
             querela, and bills of review and bills in the nature of a
             bill of review, are abolished, and the procedure for
             obtaining any relief from a judgment shall be by motion as
             prescribed in these rules or by an independent action.

       LOL asserted it was entitled to relief under HRCP Rule

60(b)(4), (5), and (6).        First, LOL argued Order No. 32600 was

void, for purposes of HRCP Rule 60(b)(4), because NPM obtained


                                       14
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


an ITL beyond the deadlines set forth in the PPA.             LOL attached

the Board of Land and Natural Resources’ (“BLNR”) May 16, 2018

Findings of Fact, Conclusions of Law, and Decision and Order

approving the Final Habitat Conservation Plan and Incidental

Take License for the wind project.          LOL characterized the ITL as

a “Land Right.”      Under the PPA’s (and Amended PPA’s) § 11.2

titled “Land Rights for Facility,” LOL argued Land Rights must

be obtained no later than the earlier of the effective date of

the Amended PPA (August 12, 2016) or 120 days after the

execution date (December 10, 2016):

             Seller shall obtain, at its expense, any and all Land
             Rights required for the construction, ownership, operation
             and maintenance of the Facility and the interconnection of
             the Facility to the Company System. Seller shall provide
             to Company, no later than the earlier of the Effective Date
             or 120 Days after the Execution Date, copies of the
             documents establishing (i) the right of Seller to
             construct, own, operate and maintain the Facility on the
             Site and (ii) any other Land Rights required for such
             construction, ownership, operation and maintenance. If
             required by Company and not prohibited by Laws, Seller
             shall record a memorandum or short form of such documents.

       LOL argued that NPM’s failure to timely obtain an ITL also

violated “the threshold requirements of ‘site control’ imposed

by the Competitive Bidding Framework.”           LOL quoted Part IV.B.8

of the Competitive Bidding Framework for the following

“requirement” of “site control”:

             As part of the design process, the utility shall develop
             and specify the type and form of threshold criteria that
             will apply to bidders, including the utility’s self-build
             proposals. Examples of potential threshold criteria
             include requirements that bidders have site control,
             maintain a specified credit rating, and demonstrate that
             their proposed technologies are mature.


                                       15
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


LOL noted that Order No. 32600 approved of the project’s waiver

from the Competitive Bidding Framework.           As such, LOL argued

that HECO and NPM’s “representations to the [PUC], including as

to the Amended PPA’s land rights requirements, are to be

strictly construed.”       Thus, LOL asserted “[b]ecause the

underlying PPA that was subject to the [PUC’s] approval is void,

so is” Order No. 32600 “approving the PPA.”

       LOL also argued Order No. 32600 was void, for purposes of

HRCP Rule 60(b)(4), because the PUC failed to consider GHG

emissions in its Order No. 32600 as HRS § 269-6(b) requires.

HRS § 269-6 is titled “General powers and duties,” and sub-

section (b) provides the following:

             The [PUC] shall consider the need to reduce the State’s
             reliance on fossil fuels through energy efficiency and
             increased renewable energy generation in exercising its
             authority and duties under this chapter. In making
             determinations of the reasonableness of the costs of
             utility system capital improvements and operations, the
             commission shall explicitly consider, quantitatively or
             qualitatively, the effect of the State’s reliance on fossil
             fuels on price volatility, export of funds for fuel
             imports, fuel supply reliability risk, and greenhouse gas
             emissions. The commission may determine that short-term
             costs or direct costs that are higher than alternatives
             relying more heavily on fossil fuels are reasonable,
             considering the impacts resulting from the use of fossil
             fuels.

LOL argued that there was no time limit on a Rule 60(b)(4)

attack on a judgment, citing International Savings & Loan

Association v. Carbonel, 93 Hawaiʻi 464, 5 P.3d 454 (App. 2000).

       As for relief under HRCP Rule 60(b)(5) (whether it would be

inequitable for the PUC’s Order No. 32600 to have prospective


                                       16
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


application), LOL argued that two reasons make the order

inequitable:     (1) the wind project “did not comply with HRS §

269-6(b) [requiring the PUC to consider the effect of the

project on GHG emissions] and therefore harmed [LOL’s] property

interests in its rights to a clean and healthful environment

protected by due process; and, (2) the pricing of the

electricity is not reasonable.”         As to the GHG emissions issue,

LOL noted that Order No. 32600 contained no GHG emissions

analysis.     LOL cited to this court’s then-recently published

cases, Matter of Hawaiʻi Electric Light Company, 145 Hawaiʻi 1,

22-23, 445 P.3d 673, 694-95 (2019) (“HELCO”) (requiring the PUC

to explicitly consider GHG emissions), and In re Application of

Maui Electric Company, 141 Hawaiʻi 249, 253, 271, 408 P.3d 1, 5,

23 (2017) (“MECO”) (holding that there is a protectable property

interest to “a clean and healthful environment guaranteed by

article XI, section 9 and defined by HRS Chapter 269.”).

       With respect to the price of wind energy, LOL argued that

the 14.998 cents per kWh price of wind energy was unreasonable,

pointing to a Scientific American blog post titled “Wind Energy

is One of the Cheapest Sources of Electricity, and It’s Getting

Cheaper,” dated August 28, 2017 and authored by Robert Fares,

which noted that wind energy could be as inexpensive as two

cents per kWh.      The blog post summarized the U.S. Department of

Energy’s (“DOE”) annual Wind Technologies Market Report for

                                       17
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


2017.    LOL did not attach the Wind Technologies Market Report

itself.     The report is located on the DOE’s website at

www.energy.gov/eere/wind/downloads/2017-wind-technologies-

market-report.      [https://perma.cc/A7PQ-LCLJ]        Regarding the two-

cent figure, the DOE noted, “Key findings of the report include:

. . . . After topping out at 7¢/kWh in 2009, the average

levelized long-term price from wind power sales agreements has

dropped to around 2¢/kWh – though this nationwide average is

dominated by projects that hail from the lowest-priced region,

in the central United States.”         Id.

       Lastly, LOL asserted that the lack of findings on GHG

emissions also entitled it to relief from Order No. 32600 under

Rule 60(b)(6) (the “catch-all” provision).            LOL requested a

hearing and/or a contested case hearing on its motion for

relief.

       2.    HECO’s Memorandum in Opposition to LOL’s Motion for
             Relief

       On October 15, 2019, HECO filed its memorandum in

opposition to LOL’s motion for relief.           HECO argued the PUC

lacked jurisdiction over the motion.          HECO explained that the

PUC’s jurisdiction is set by statute and that it cannot waive

deadlines for entertaining untimely appeals in order to enlarge

its jurisdiction, citing Tanaka v. Department of Hawaiian Home

Lands, 106 Hawaiʻi 246, 103 P.3d 406 (App. 2004).             It asserted


                                       18
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


that LOL was required to have appealed Order No. 32600 within 30

days, citing HRS § 269-15.5, HRS § 91-14, HRCP Rule 72(b), and

HRAP Rule 4(a).

       HECO next argued that “LOL’s attempts to shoehorn its

appellate issues into HRCP Rule 60 are improper.”             HECO

contended that relief under Rule 60(b) required a showing of

“hardship so extreme and unexpected as to justify [a court] in

saying that [the moving parties] are the victims of oppression,”

citing United States v. Swift & Co., 286 U.S. 106, 119 (1932).

HECO also contended that LOL did not move for relief under HRCP

Rule 60(b) within a “reasonable time.”           HECO pointed out that

the reasonableness of wind energy prices and the absence of a

GHG emissions analysis would have been apparent when Order No.

32600 was issued in December 2014; LOL’s motion for relief,

however, was filed five years later.          Second, HECO maintained

that, by December 10, 2016 (120 days after the execution of the

Amended PPA), it would also have been apparent that an ITL for

the wind farm project had not yet been obtained; LOL’s motion

for relief, however, was filed almost three years past that

date.

       HECO next argued that, even if the PUC entertained LOL’s

motion for relief, the motion would nonetheless fail on the

merits.    First, HECO argued that LOL improperly characterized

the ITL as a “Land Right” under § 11.2 of the PPA when it was

                                       19
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


actually a “Governmental Approval” under § 11.1 of the PPA.

HECO points out that § 11.2 of the PPA defines “Land Rights” as

“[a]ll easements, rights of way, licenses, leases, surface use

agreements and other interests or rights in real estate.”                  LOL

had argued Land Rights must be obtained within 120 days of the

execution of the PPA, or by December 10, 2016.            “Governmental

Approvals,” on the other hand, are defined in § 11.1 as “[a]ll

permits, licenses, approvals, certificates, entitlements and

other authorizations issued by Governmental Authorities, as well

as any agreements with Governmental Authorities, required for

the construction, ownership, operation and maintenance of the

Facility and the Company-Owned Interconnection Facilities. . .

.”    Governmental Approvals have no express deadline set forth in

the PPA, but HECO footnoted, “Governmental Approvals must be

completed by the Commercial Operations Date.            See generally HECO

Application, Ex. 1, Article 13 (Oct. 3, 2013).”             HECO pointed

out that the ITL was a Governmental Approval because it was

triggered by the construction and operation of the wind turbines

and issued by the BLNR.

       HECO argued that even if the ITL is considered a “Land

Right,” a delay in obtaining it would not constitute a material

breach of the PPA or justify voiding the entire PPA.              HECO

stated that neither it nor NPM intended for a delay in obtaining

the ITL to constitute a material breach of the PPA.              In any

                                       20
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


event, HECO argued, LOL did not have standing to argue that the

PPA has been breached.

       As to LOL’s argument that NPM has failed to obtain “site

control” under the Competitive Bidding Framework, HECO presented

three counter-arguments.        First, the PUC approved the waiver of

the project from the Competitive Bidding Framework, so the

portion of the framework quoted by LOL does not apply.              Second,

HECO pointed out that the portion of the framework quoted by LOL

does not require “site control”; rather, it lists “site control”

as an example of a “potential threshold criteria” a utility can

consider including in the bidding process.            Third, HECO

maintained the NPM has actual site control:            the BLNR approved a

lease of land to NPM for the project on October 14, 2016.

       Moreover, HECO argued that HRCP Rule 60(b)(4) would apply

to “void” Order No. 32600 only if the PUC “lacked jurisdiction

of either the subject matter or the parties or otherwise acted

in a manner inconsistent with due process.”            HECO argued the PUC

indisputably had jurisdiction over the issues and parties in

this matter, which involved reviewing a PPA of a public utility.

HECO also argued that any due process argument was waived when

LOL failed to timely appeal Order No. 32600.

       HECO next argued that LOL did not explain how analysis of

GHG emissions, had it been included in Order No. 32600, would

have changed the PUC’s decision.            HECO pointed out that the BLNR

                                       21
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


found that the wind energy project “would . . . eliminate about

one million tons of CO2 over twenty years.”           HECO pointed out

that in other dockets, LOL had strongly advocated for wind power

(among other alternative energy sources, like solar power).

HECO argued LOL could not invoke equity in its motion for relief

while taking a position on wind power inconsistent with its past

positions.

       Finally, HECO argued that its wind energy price is

reasonable.     It asserted the PUC should not consider LOL’s blog

article on wind power costs in the interior United States, which

did not discuss wind generation in Hawaiʻi.

       3.    The Consumer Advocate’s Response to LOL’s Motion for
             Relief

       On October 15, 2019, the Consumer Advocate filed its

response to LOL’s motion for relief, recommending that the PUC

deny the motion on procedural grounds.           The Consumer Advocate

argued that LOL was allowed to participate on the issue of

whether the PPA was prudent and in the public interest, which

would have included the provisions concerning when the parties

would obtain an ITL.       The Consumer Advocate stated that any

challenge to these provisions after the PPA was approved should

have been brought in a timely motion for reconsideration under

HAR § 16-601-137.      The deadline for filing such a motion was ten

days after the service of Order No. 32600 upon LOL.


                                       22
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       As to LOL’s argument that HRCP Rule 60(b) applied, the

Consumer Advocate disagreed, stating that the PUC’s

administrative rules are not “silent” on the relief LOL

requested.     In addition to filing a timely motion for

reconsideration under HAR § 16-601-137, LOL could have turned to

Subchapter 5 of the PUC’s rules (governing complaints and PUC

investigations), and/or Subchapter 16 of the PUC’s rules

(governing declaratory orders).

        The Consumer Advocate warned, “Allowing this motion would

set a dangerous precedent by allowing a party to question any

prior [PUC] decision outside of the timelines for appeal set

forth in the [PUC’s] rules of practice and procedure, and

thereby undermine the authority of the [PUC] to make final and

effective rulings.”

       The Consumer Advocate stated it was “not clear that LOL has

fully supported all of its assertions” regarding why Order No.

32600 was void and/or inequitable.          The Consumer Advocate did,

however, acknowledge that “certain milestones have been missed,”

such as the March 31, 2019 deadline for installing turbines and

generators at the site, and an August 31, 2019 guaranteed

commercial operation date.        It noted, though, that the “PPA has

terms that allow cure periods for such situations.”

       Lastly, the Consumer Advocate pointed out that “[i]f it

bec[a]me[] evident and supported that there [we]re breaches in

                                       23
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


the PPA or other events that are contrary to the public

interest, the [PUC] should seek to timely investigate those

matters” using its authority under HRS § 269-7(a).             HRS § 269-7

(2007) is titled “Investigative powers.”           Subsection (a)

provides the following:

             The public utilities commission and each commissioner shall
             have power to examine into the condition of each public
             utility, the manner in which it is operated with reference
             to the safety or accommodation of the public, the safety,
             working hours, and wages of its employees, the fares and
             rates charged by it, the value of its physical property,
             the issuance by it of stocks and bonds, and the disposition
             of the proceeds thereof, the amount and disposition of its
             income, and all its financial transactions, its business
             relations with other persons, companies, or corporations,
             its compliance with all applicable state and federal laws
             and with the provisions of its franchise, charter, and
             articles of association, if any, its classifications,
             rules, regulations, practices, and service, and all matters
             of every nature affecting the relations and transactions
             between it and the public or persons or corporations.

       The Consumer Advocate concluded its response by stating a

hearing on LOL’s motion for relief was not necessary, and that a

contested hearing was precluded, because the PUC’s docket for

the wind project had already been closed.

       4.   Further Briefing on the Motion for Relief

       LOL requested leave to file replies to HECO and the

Consumer Advocate.       The PUC granted the request and also allowed

HECO and the Consumer Advocate to further respond.             The PUC also

set LOL’s motion for relief on for hearing on November 22, 2019.

       On November 14, 2019, LOL filed replies to HECO and the

Consumer Advocate.       In its reply to HECO, LOL raised the

argument that Order No. 32600 was void, for purposes of HRCP

                                       24
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


Rule 60(b)(4), because the PUC did not analyze the wind

project’s GHG emissions impact and, therefore, violated LOL’s

due process rights under MECO.         LOL argued this due process

right was not fully clarified until the Hawaiʻi Supreme Court

extended MECO in HELCO, a case that was not published until

2019.    LOL contended that the PUC has an independent obligation

to explicitly consider GHG emissions and cannot rely on the

BLNR’s analysis of GHG emissions in the ITL.            LOL also stated it

was not raising the allegedly delayed ITL as a breach of the

PPA; rather, LOL raised the parties’ noncompliance with the PPA

as a violation of the PUC’s approval of the PPA.             Therefore, LOL

contended, contract concepts such as standing, breach, and the

parties’ intent were irrelevant.

       In its reply to the Consumer Advocate, LOL stated that it

could not have sought relief under HAR § 16-601-137, because the

operative facts in LOL’s motion were not known 10 days from the

date of service of Order No. 32600.          LOL also argued that it

could not seek relief from Order No. 32600 through a declaratory

order, because the agency declaratory order process was “not

intended to allow review of concrete agency decisions for which

other means of review are available,” citing Citizens Against

Reckless Development v. Zoning Board of Appeals, 114 Hawaiʻi 184,

197, 159 P.3d 143, 156 (2007).         Lastly, LOL acknowledged that

the PUC could sua sponte investigate a public utility, but LOL

                                       25
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


noted that the PUC had not opened an investigation into this

matter.

       On November 19, 2019, HECO and the Consumer Advocate filed

their reply briefs responding to LOL’s reply briefs.              HECO

emphasized that LOL “is unable to identify any case that

supports its jurisdictional arguments; any case that suggests it

can raise an alleged failure to analyze greenhouse ga[ses]

(‘GHG’) where it cannot identify GHG harms; or any case that

suggests its Motion was brought in a ‘reasonable time.’”                 HECO

continued, “Nor has LOL identified any authority that supports

its substantive positions.”

       For its part, the Consumer Advocate argued that LOL could

have raised the GHG emissions issue upon a timely motion for

reconsideration of Order No. 32600, because LOL was also the

organization raising GHG emissions issues in MECO and HELCO.                In

other words, LOL did not have to wait until the publication of

this court’s opinions in MECO and HELCO to continue raising the

issue in PUC dockets.       The Consumer Advocate also urged the PUC

not to entertain LOL’s motion for relief, brought years after

the PUC’s Order No. 32600, as doing so would inject uncertainty

into utility regulation and chill investment, including

renewable energy investment, in Hawaiʻi.           The Consumer Advocate

argued that the PUC’s orders should not be rendered “void” based

on facts or circumstances that occur after an order is issued.

                                       26
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


The Consumer Advocate stressed that the PUC should act upon new

facts or circumstances through its investigative powers.

        5.   The PUC’s Decision and Order No. 37074

        After a November 22, 2019 hearing on LOL’s motion for

relief, the PUC denied the motion in its Order No. 37074, filed

on April 16, 2020.        The Order noted in the introduction and

conclusion that the PUC “is carefully monitoring the Project

development and intends to follow up with HECO and [NPM],

outside of this proceeding, to inquire whether any violations of

the PPA] have occurred, and if so, will take appropriate

action.”

        The PUC concluded that it lacked jurisdiction to rule on

LOL’s motion for relief under Tanaka, 106 Hawaiʻi 246, 103 P.3d

406.     This was because HRS § 269-15.5 (the statute governing

appeals from PUC orders at the time of the December 2014 Order

No. 32600) required LOL to have appealed Order No. 32600 to the

ICA within 30 days.        Pursuant to Tanaka, the PUC stated that

LOL’s failure to timely appeal Order No. 32600 deprived it of

jurisdiction to hear further matters related to the order,

including LOL’s motion for relief.           The PUC also noted that HAR

§ 16-601-137 required any motion for relief from Order No. 32600

to have been filed “within ten days after the decision or order

is served upon the party. . . .”



                                        27
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       The PUC addressed LOL’s argument that LOL could not have

known, in the days and weeks after Order No. 32600 issued, that

the ITL would not be obtained until 2018.           The PUC countered

that similar circumstances existed in Tanaka, where the

defendant in that case could not have known, at the time of a

DHHL order terminating his lease for criminal activity, that his

criminal conviction would be later vacated.            The PUC thus

rejected “any argument by LOL that the issuance of the

Incidental Take License somehow tolled the HAR § 16-601-137

reconsideration deadline. . . .”

       The PUC also rejected LOL’s argument that “failure to

comply with [the PPA] is not being analyzed as a breach of

contract between private parties, but rather, as a violation of

the [PUC’s] approval.”       The PUC stated that it had approved the

PPA as a whole, “which included the various contractual

mechanisms and remedies within the PPA to address any such

delays.”     The PUC noted that neither HECO nor NPM elected to

invoke the contractual mechanisms and remedies within the PPA.

Further, the PUC continued, the ITL is “better defined as a

‘Governmental Approval,’ rather than a ‘Land Right,’ under the

plain language of the PPA, implicitly concluding that the ITL

was therefore not untimely obtained.

       The PUC stated that, in any event, any alleged delay was

“not relevant under the circumstances, as LOL lacks standing to

                                       28
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


assert a breach of the PPA, and thus could not have brought a

motion for reconsideration . . . .”            The PUC stated that LOL was

neither a party to the PPA nor an intended third-party

beneficiary of the PPA.        Moreover, the PUC continued, even if

the delay did toll the HAR § 16-601-137 deadline, “LOL waited

nearly a year and a half [after the May 16, 2018 ITL was issued

to] fil[e] its Motion for Relief on September 11, 2019.”

       Lastly, the PUC concluded that its administrative rules are

not silent on the matters raised in LOL’s motion because HAR §

16-601-137 applied; therefore, there was no need for LOL to

incorporate HRCP Rule 60(b) through HAR § 16-601-1.              The PUC

pointed out that LOL could have challenged the PUC’s Order No.

32600 with respect to GHG emissions and energy pricing when the

order was issued, which were both issues that were known at the

time of the filing of the order.            Thus, the PUC concluded LOL’s

motion for relief constituted an untimely motion for

reconsideration of Order No. 32600.            In any event, the PUC

continued, HAR § 16-601-1 permits, but does not require, the PUC

to turn to the HRCP for guidance.            The PUC also favorably

repeated the Consumer Advocate’s point that LOL could have filed

a complaint under HAR § 16-601, Subchapter 5, or a petition for

declaratory relief under HAR § 16-601, Subchapter 16.




                                       29
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


G.    LOL’s Direct Appeal of Order No. 37074

       On April 27, 2020, LOL filed a timely notice of appeal of

Order No. 37074 to this court.

H.    Jurisdictional Statements

       1.   HECO’s Statement Contesting Jurisdiction

       On July 6, 2020, HECO filed a Statement Contesting

Jurisdiction.      HECO argued that this court lacks jurisdiction

because LOL failed to appeal Order No. 32600 within 30 days, as

it was required to do under HRS § 269-15.5, HRS chapter 602, and

HRAP Rule 4(a)(1).       HECO again cited Tanaka, 106 Hawaiʻi 246, 103

P.3d 406, for the proposition that LOL’s failure to timely

appeal Order No. 32600 divested the PUC of jurisdiction to

entertain LOL’s motion for relief.

       HECO also argued that this court lacks jurisdiction over

LOL’s appeal of Order No. 37074 because the motion for relief

was an impermissible collateral attack on Order No. 32600.

Moreover, HECO argued LOL’s motion for relief sought to re-

litigate the GHG emissions and energy price issues, which could

have been timely raised after Order No. 32600 was issued.

Lastly, HECO contended that this court lacks jurisdiction over

LOL’s appeal “for the separate and independent reason that the

2019 proceeding was not a contested case.”            Under HRS § 269-

15.5, “[o]nly a person aggrieved in a contested case proceeding

provided for in [HRS chapter 269] may appeal from the order.”

                                       30
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


HECO argued that there is “no statute or rule that requires a

hearing on a ‘Motion for Relief.’”          Therefore, HECO maintained,

“the hearing on the Motion for Relief was discretionary,” and

“there was no contested case.”         Under HRS § 269-15.5, HECO

argued, this court lacks jurisdiction over LOL’s appeal, which

“should be summarily dismissed.”

       2.   LOL’s Statement of Jurisdiction

       Also on July 6, 2020, LOL filed a Jurisdictional Statement.

LOL asserted that this court has jurisdiction over the appeal

pursuant to HRS §§ 91-7, 91-14(a), 269-15.5, 269-15.51, 602-5,

632-1, 641-1, and “constitutional provisions for due process and

the right to a clean and healthy environment” under Haw. Const.

art. I, § 5 and art XI § 9.

       LOL argued that it has standing to bring an administrative

appeal under the “two-prong standing test” used in HELCO, 145

Hawaiʻi at 21, 445 P.3d at 691:         (1) “one must be a person

aggrieved . . . by a final decision and order in a contested

case,” and (2) “the aggrieved person must have participated in

the contested case from which the decision affecting him

resulted.”     LOL contends it is a “person aggrieved” because PUC

Order No. 37074 denied LOL’s requested relief.            Further, LOL

asserted that it was a participant in the PUC’s contested case

proceeding, and that Order No. 37074 “is a final decision in the



                                       31
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


contested case proceedings for purposes of appeal as it left no

further issues to be determined.”

       LOL concluded its jurisdictional statement by asking this

court to “assert its jurisdiction to vacate PUC Order No. 37074

. . . and remand these matters to PUC for further proceedings.”

       3.   This court possesses jurisdiction over this appeal.

       This court possesses jurisdiction at a minimum to rule on

the jurisdictional issue raised in this case.            See Beneficial

Hawaii, Inc. v. Casey, 98 Hawaiʻi 159, 164-65, 45 P.3d 359, 364-

65 (2002).     First, we are not persuaded that the case relied

upon by HECO and the PUC, Tanaka, 106 Hawaiʻi 246, 103 P.3d 406,

compels the conclusion that LOL’s failure to timely appeal Order

No. 32600 divests this court of jurisdiction over this case.

The Tanaka case is distinguishable because the appellant in that

case did not try to re-open agency proceedings using HRCP Rule

60(b), and the ICA did not decide the case with reference to

HRCP Rule 60(b).

       In Tanaka, the Hawaiian Homes Commission (“HHC”) terminated

Raymond T. Tanaka’s lease with the Department of Hawaiian Home

Lands (“DHHL”) after Tanaka was convicted of drug possession.

106 Hawaiʻi at 247-48, 103 P.3d at 407-08.           The HHC notified

Tanaka that he had ten days from the date of service of the




                                       32
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


order to request reconsideration4 by the HHC and thirty days to

institute proceedings for judicial review in the circuit court

under HAPA, HRS chapter 91.        106 Hawaiʻi at 248, 103 P.3d at 408.

Tanaka neither moved for reconsideration nor appealed the

decision.     Id.

       The following year, the ICA vacated Tanaka’s conviction and

remanded his case for a new trial.          Id. (citing State v. Tanaka,

92 Hawaiʻi 675, 994 P.2d 607 (App. 1999)).           A new criminal trial

was not held, as the prosecutor moved to nolle prosequi without

prejudice.     106 Hawaiʻi at 249, 103 P.3d at 409.         In 2000 and

2001, Tanaka and his counsel wrote letters to the HHC requesting

reinstatement of Tanaka’s DHHL lease.           106 Hawaiʻi at 248-49, 103

P.3d at 408-09.

       The HHC denied Tanaka’s request.         106 Hawaiʻi at 249, 103

P.3d at 409.        He appealed the denial to the circuit court, which




4     The Commission administrative rule setting forth Tanaka’s right to seek
reconsideration or rehearing was HAR § 10-5-42 (1998), which stated the
following:
            (d) The commission may entertain a written petition to
            reconsider or re-hear its final order, decision or ruling.
            The petition shall be determined with reasonable expedition
            so that the aggrieved party may have timely opportunity to
            appeal. Denial of such petition shall be in writing with
            the reasons stated therefore.
            (e) Petition to reconsider or re-hear any final order,
            decision or ruling of the commission shall be filed not
            later than ten days after a person is served with a
            certified copy of the final decision and order of the
            commission.



                                       33
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


affirmed the HHC.      Id.   Tanaka then appealed the circuit court’s

judgment to the ICA.       Id.

       The ICA concluded that Tanaka’s “failure to appeal from the

Commission’s December 1998 Final Order left the Commission

without jurisdiction to act on Tanaka’s 2000 and 2001 requests

for reconsideration.”        Id.   Further, the ICA held that the

Commission was without jurisdiction to even hold the November

2001 proceeding because “it was not a separate ‘contested case

hearing’” under HRS § 91-14(a).         Id.   Lastly, the ICA concluded

that “a party’s failure to timely request an agency review

hearing not only bars the agency from considering that request,

but also precludes the circuit court from considering an appeal

of the administrative decision.         Id. (quoting Association of

Apt. Owners of the Governor Cleghorn v. M.F.D., Inc., 60 Haw.

65, 68-70, 587 P.2d 301, 304 (1978)).           The ICA thus vacated the

circuit court’s judgment and remanded the case to the circuit

court for an order dismissing the appeal in the circuit court.

106 Hawaiʻi at 252, 103 P.3d at 412.

       During the course of its opinion, the ICA footnoted the

following:

             Tanaka argues on appeal that the [Commission] had
             jurisdiction to consider his request for reinstatement
             because “substantially changed circumstances exist,” i.e.,
             the dismissal of his criminal charges. However, Tanaka
             offers no authority to support this position and, as we
             have pointed out, there appears to be no authority for such
             late review.



                                       34
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


106 Hawaiʻi at 250 n.8, 103 P.3d at 410 n.8.            This footnote

highlights the distinction between the Tanaka case and this one.

While both sought a re-opening of agency proceedings due to

substantially changed circumstances, Tanaka “offer[ed] no

authority to support this position,” while LOL asks this court

to consider whether HRCP Rule 60(b) provides such authority.

Moreover, DHHL’s administrative rules do not appear to contain a

provision that would allow it to turn to the HRCP for guidance

where its own rules are silent in any event.            See HAR chapter

Title 10.       By contrast, the PUC’s HAR § 16-601-1 expressly

contemplates turning to the HRCP where the PUC’s rules are

silent.     Therefore, Tanaka is limited to its unique facts.

Tanaka does not compel the conclusion that this court lacks

jurisdiction over this appeal.

       HECO next argues that LOL’s motion for relief was a

collateral attack on Order No. 32600.           We disagree.     A

collateral attack is “an attempt to impeach a judgment or decree

in a proceeding not instituted for the express purpose of

annulling, correcting or modifying such a judgment or decree.”

HELCO, 145 Hawaiʻi at 11-12, 445 P.3d at 683-84 (citation

omitted).       The “collateral attack doctrine is implicated when an

independent suit seeks to impeach a judgment entered in a prior

suit.”    Id.    It applies “in situations in which a second lawsuit

has been initiated challenging a judgment or order obtained from

                                       35
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


a prior, final proceeding.”         Id.     In this case, LOL’s motion for

relief was submitted in the same proceeding that generated Order

No. 32600; it is not an “independent suit” or a “second lawsuit”

attacking a prior proceeding.         See also PennyMac Corp. v.

Godinez, 148 Hawaiʻi 323, 329, 474 P.3d 264, 270 (2020) (“A Rule

60(b) motion is therefore not a ‘collateral attack’ – the

purpose of Rule 60(b) is to provide a mechanism for challenging

a final judgment.”).

       Correlatively, LOL’s motion for relief was brought within

the same contested case proceeding.           Therefore, LOL is correct

in arguing that it is a person aggrieved by Order No. 37074,

which it brought under an HRCP Rule 60(b) motion challenging

Order No. 32600 in a contested case proceeding, in which it was

a participant.      See HELCO, 145 Hawaiʻi at 21, 445 P.3d at 693

(holding that in order to appeal an agency decision, an

appellant must be (1) “a person aggrieved . . . by a final

decision and order in a contested case,” and (2) “the aggrieved

person must have participated in the contested case from which

the decision affecting him resulted”).            We have jurisdiction

over this appeal.

                         III.   Standards of Review

A.    Direct Appeal

       This court reviews direct appeals from PUC decisions under

HRS § 91-14(g), which states the following:

                                       36
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             Upon review of the record, the court may affirm the
             decision of the agency or remand the case with instructions
             for further proceedings; or it may reverse or modify the
             decision and order if the substantial rights of the
             petitioners may have been prejudiced because the
             administrative findings, conclusions, decisions, or orders
             are:
             (1) In violation of constitutional or statutory provisions;
             (2) In excess of the statutory authority or jurisdiction of
             the agency;
             (3) Made upon unlawful procedure;
             (4) Affected by other error of law;
             (5) Clearly erroneous in view of the reliable, probative,
             and substantial evidence on the whole record; or
             (6) Arbitrary, capricious, or characterized by abuse of
             discretion or clearly unwarranted exercise of discretion.

       “Conclusions of law are reviewed de novo, pursuant to

subsections (1), (2) and (4); questions regarding procedural

defects are reviewable under subsection (3); findings of fact

(FOF) are reviewable under the clearly erroneous standard,

pursuant to subsection (5); and an agency’s exercise of

discretion is reviewed under the arbitrary and capricious

standard, pursuant to subsection (6).”           HELCO, 145 Hawaiʻi at 10-

11, 445 P.3d at 682-83 (citation omitted).            “Mixed questions of

law and fact are ‘“reviewed under the clearly erroneous standard

because the conclusion is dependent upon the facts and

circumstances of the particular case.”’”           Id. (citation

omitted).

B.    Interpretation of Statutes

       “We review the . . . interpretation of a statute de

novo.” State v. Pacheco, 96 Hawaiʻi 83, 94, 26 P.3d 572, 583

(2001). Our statutory construction is guided by established

rules:

                                       37
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             When construing a statute, our foremost obligation is to
             ascertain and give effect to the intention of the
             legislature, which is to be obtained primarily from the
             language contained in the statute itself. And we must read
             statutory language in the context of the entire statute and
             construe it in a manner consistent with its purpose.

96 Hawaiʻi at 94, 26 P.3d at 583 (citations omitted).

C.    Interpretation of Administrative Rules

       In interpreting the HAR,

             [t]he general principles of construction which apply to
             statutes also apply to administrative rules. As in
             statutory construction, courts look first at an
             administrative rule’s language. If an administrative
             rule’s language is unambiguous, and its literal application
             is neither inconsistent with the policies of the statute
             the rule implements nor produces an absurd or unjust
             result, courts enforce the rule’s plaining meaning.

Kaleikini v. Yoshioka, 128 Hawaiʻi 53, 67, 283 P.3d 60, 74 (2012)

(citations omitted).

D.    Interpretation of Court Rules

       An appellate court reviews the interpretation of court

rules de novo.      Sierra Club v. Dep’t of Transp., 120 Hawaiʻi 181,

197, 202 P.3d 1226, 1242 (2009).

E.    Interpretation of Contracts

       “As a general rule, the construction and legal effect to be

given a contract is a question of law freely reviewable by an

appellate court.”      Casumpang v. ILWU Local 142, 108 Hawaiʻi 411,

420, 121 P.3d 391, 400 (2005) (cleaned up).

                               IV.   Discussion

       On appeal, LOL raises the following points of error:

                    The PUC reversibly erred in the following ways:


                                       38
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


             (1) by concluding it lacked jurisdiction to consider
             [LOL’s] motion for relief on the basis that it is untimely
             under a strict construal of statutes creating a right of
             appeal and rules governing reconsideration.
             . . . .
             (2) by treating [LOL’s] motion for relief pursuant to HAR §
             16-601-1 as an untimely filed or failed motion for
             reconsideration.
             . . . .
             (3) by failing to re-open proceedings to address HECO and
             NPM’s failure to obtain land rights under amended PPA §
             11.2 or, alternatively, to strictly construe parties’
             failure to obtain site control as required by Part IV.B.8
             of the competitive bidding framework, from which parties
             had obtained a waiver.
             . . . .
             (4) by treating the approval of the amended PPA as a
             contract between private parties and engaging in contract
             interpretation in concluding the meaning of the amended PPA
             approval.
             . . . .
             (5) by delegating its powers to interpret its order
             approving the PPA and amendments to the same private
             parties – HECO and NPM – as a consequence of concluding
             that its approval of the PPA can be amended through
             “contractual mechanisms” available exclusively to the
             private parties to the contract.

Briefly restated, LOL argues that the PUC’s administrative rules

are “silent” on providing relief from an order in these

circumstances.      Therefore, LOL argues that, under HAR § 16-601-

1, the PUC should have turned to HRCP Rule 60(b)(4), (5), and

(6) to grant LOL relief.

       LOL argues that under HRCP Rule 60(b)(4), Order No. 32600

is “void” because (1) NPM failed to timely obtain an ITL under

the PPA’s terms, and (2) the PUC failed to analyze the GHG

emissions impact of the wind farm project under HRS § 269-6(b),

which violates LOL’s due process right to a clean and healthful

environment.     LOL contends that under HRCP Rule 60(b)(5), it is

“no longer equitable” for Order No. 32600 to “have prospective


                                       39
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


application” with regard to wind prices, because (1) a 2017

Scientific American blog article stated that wind prices had

fallen to 2 cents per kWh, making the PPA’s 14.998 cents per kWh

price unreasonable, and (2) the PUC failed to analyze the GHG

emissions impact of the wind farm project under HRS § 269-6(b).

Lastly, LOL maintains that under HRCP Rule (60)(b)(6), the PUC’s

failure to consider GHG emissions constitutes “any other reason

justifying relief from the operation of the” order.

       Both HECO and the PUC argue that HAR § 16-601-1 permits,

but does not require, the PUC to turn to the HRCP for guidance.

Both argue that the PUC did not need to turn to HRCP Rule 60(b)

because the PUC’s administrative rules are not “silent” on

providing relief from an order.         Specifically, HAR § 16-601-137

allows motions for rehearing or reconsideration of a PUC order

to be filed within 10 days of service of the order.              Both HECO

and the PUC also argue that LOL could have appealed Order No.

32600 within 30 days, under HRS § 269-15.5, which governs

appeals from PUC decisions and orders.           The PUC further points

out that LOL could have filed a formal complaint under HAR § 16-

601-67 (2019), or a petition for a declaratory order under HAR §

16-601-159 (2019).       Moreover, both HECO and the PUC also argue

that even if the PUC did turn to HRCP Rule 60(b) for guidance,

LOL’s motion for relief was not filed within a reasonable time.

       Additionally, HECO asserts that, as a factual matter, the

                                       40
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


ITL was not obtained too late, because it was a Governmental

Approval that was obtained prior to the commercial operations

date, as the PPA required.        Moreover, both HECO and the PUC

argue, LOL lacks standing to assert an alleged breach of the

terms of the PPA, because only HECO and NPM are parties to the

PPA, and because LOL is not an intended third-party beneficiary

of the PPA.

A.     The PUC’s rules are silent on the manner in which a
       participant can obtain relief from an order due to facts
       that develop after the time to appeal the order has passed.

       Under HAR § 16-601-1, the PUC has the discretion, but is

not required, to turn to the HRCP for guidance where its rules

are silent.     Again, HAR § 16-601-1 states, in relevant part,

“Whenever this chapter [i.e., HAR chapter 16-601] is silent on a

matter, the commission or hearings officer may refer to the

Hawaii Rules of Civil Procedure for guidance.”            HECO and the PUC

argue that the PUC rules are not silent on the relief LOL

sought.    Specifically, they contend HAR § 16-601-137 applies,

which covers motions “seeking any change in a decision [or]

order,” such as “reconsideration, rehearing, further hearing, or

modification, suspension, vacation, or a combination thereof.”

Such a motion must be filed 10 days after service of the

decision or order.       (Alternatively, they contend LOL could have

timely appealed Order No. 32600 under HRS § 269-15.5, which

states that “an appeal from an order of the [PUC] under this

                                       41
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


chapter shall lie, subject to chapter 602, in the manner

provided for civil appeals from the circuit court,” which, under

chapter 602 at that time, required appeal to the ICA within 30

days after entry of the order.)         LOL, on the other hand, argues

that there is no PUC rule under which it could have sought

relief from an order based on circumstances that developed after

the time for filing a motion for rehearing or reconsideration

(or an agency appeal) has passed; therefore, the PUC should have

turned to HRCP Rule 60(b).

       In this case, neither HAR § 16-601-137 nor HRCP Rule 60(b)

alone provides for the relief LOL sought.           To reiterate, LOL

based its motion for relief on three claims: (1) the parties

untimely obtained an ITL in May 2018, in violation of the terms

of the PPA, which therefore voided Order No. 32600; (2) 14.998

cents per kWh of wind energy was unreasonable, in light of a

2017 Scientific American blog article stating that wind energy

prices had dropped to 2 cents per kWh, and (3) the PUC’s Order

No. 32600 contained no findings of fact or conclusions of law

about GHG emissions, in violation of HRS § 269-6(b).

       On one hand, LOL could have raised the absence of a GHG

emissions analysis in Order No. 32600 in a timely motion for

rehearing or reconsideration under HAR § 16-601-137 or a timely

appeal under HRS § 269-15.5.         In 2011, HRS § 269-6(b) was

amended to require the PUC to explicitly consider the effect of

                                       42
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


a project like the wind farm on GHG emissions.            See 2011 Haw.

Sess. Laws Act 109, § 1 at 287-88 (newly mandating the PUC to

“explicitly consider, quantitatively or qualitatively, the

effect of the State’s reliance on fossil fuels on,” inter alia,

“greenhouse gas emissions.”)         The absence of a GHG emissions

analysis is evident on the face of Order No. 32600.              Order No.

32600 was filed on December 31, 2014, well after this amendment

was passed.     Thus, as to the GHG emissions issue, the PUC did

not abuse its discretion in declining to re-open Order No. 32600

under HRCP Rule 60(b)(4), (5), or (6) to address the GHG

emissions issue.      A motion under HRCP Rule 60(b) “is not a

substitute for a timely appeal from the original judgment.”

Stafford v. Dickison, 46 Haw. 52, 57 n.4, 374 P.2d 665, 669 n.4

(1962) (citations omitted).

       On the other hand, two of these bases for re-opening Order

No. 32600 could not have been timely raised in a motion for

rehearing or reconsideration under HAR § 16-601-137 (or timely

appealed under HRS § 269-15.5).         First, the parties did not

obtain an ITL until May 2018, and this fact could not have been

known 10 days (or 30 days) after the PUC issued Order No. 32600.

Second, the 2017 Scientific American blog article about wind

energy prices did not exist 10 days (or 30 days) after the PUC

issued Order No. 32600. Therefore, LOL could not have used HAR §

16-601-137 (or HRS § 269.15.5) to seek relief on these bases.

                                       43
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


The PUC’s administrative rules are silent as to how to seek

relief from a PUC order based on facts like these that develop

after the 10-day rehearing or reconsideration date (and the 30-

day appeal date) have passed.         In these circumstances, LOL

reasonably argues that relief under HRCP Rule 60(b)(4) or (5)

may be available.      We further examine these subsections below.

B.     HRCP Rule 60(b) generally, and subsections (4) and (5)
       specifically

       HRCP Rule 60 is titled “Relief from Judgment or Order.”

Subsection (b) of the rule is titled “Mistakes; inadvertence;

excusable neglect; newly discovered evidence; fraud, etc.,” and

it states the following, in relevant part:

             On motion and upon such terms as are just, the court may
             relieve a party or a party’s legal representative from a
             final judgment, order, or proceeding for the following
             reasons: (1) mistake, inadvertence, surprise, or excusable
             neglect; (2) newly discovered evidence which by due
             diligence could not have been discovered in time to move
             for a new trial under Rule 59(b); (3) fraud (whether
             heretofore denominated intrinsic or extrinsic),
             misrepresentation, or other misconduct of an adverse party;
             (4) the judgment is void; (5) the judgment has been
             satisfied, released, or discharged, or a prior judgment
             upon which it is based has been reversed or otherwise
             vacated, or it is no longer equitable that the judgment
             should have prospective application; or (6) any other
             reason justifying relief from the operation of the
             judgment. The motion shall be made within a reasonable
             time, and for reasons (1), (2), and (3) not more than one
             year after the judgment, order, or proceeding was entered
             or taken. . . .

The ITL and wind price issues concern Rule 60(b)(4) (“the

judgment is void”) and (5) (“it is no longer equitable that the

judgment should have prospective application”), respectively.




                                       44
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       As to HRCP Rule 60(b)(4), this court has said, “The

determination of whether a judgment is void is not a

discretionary issue.       It has been noted that a judgment is void

only if the court that rendered it lacked jurisdiction of either

the subject matter or the parties or otherwise acted in a manner

inconsistent with due process of law.”           Carbonel, 93 Hawaiʻi at

473, 5 P.3d at 463       (quoting In re Hana Ranch Co., 3 Haw. App.

141, 146, 642 P.2d 938, 941 (1982)) (cleaned up).             The question

on appeal is whether an allegedly untimely ITL somehow “voids”

Order No. 32600.

       Next, HRCP Rule 60(b)(5) “is based on the historic power of

a court of equity to modify its decree in the light of changed

circumstances.”      11 Charles Alan Wright & Arthur R. Miller,

Federal Practice and Procedure § 2863 (3d ed. 2021).              Wright &

Miller explain that Rule 60(b)(5) is not a substitute for an

appeal.    It does not allow “re-litigation of issues that have

been resolved by the judgment.”         Id.   Instead, the rule refers

to “some change in conditions that makes continued enforcement

inequitable.”      Id.   The burden is on the movant to “demonstrate

extraordinary circumstances justifying relief.”             Id.   The

question on appeal is whether a 2017 Scientific American blog

article reporting on a nationwide decrease in wind energy prices

constitutes “extraordinary circumstances justifying relief.”



                                       45
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       A motion brought under HRCP Rule 60(b) is also subject to

various deadlines.       Unlike subsections (1), (2), and (3) of HRCP

Rule 60, which are all subject to a one-year deadline, a motion

brought under subsection (5) is subject to “a reasonable time.”

A motion brought under subsection (4) may be brought “regardless

of how much time has passed between entry of judgment and filing

the motion.”     Bank of Hawaii v. Shinn, 120 Hawaiʻi 1, 11, 200

P.3d 370, 380 (2008).       Where there are “exceptional situations,”

however, it appears the “reasonable” time limit applies.               See

Calasa v. Greenwell, 2 Haw. App. 395, 398, 633 P.2d 553, 554

(“Except in exceptional situations, there is no time limit on an

attack on a judgment as void.”) (citation omitted).              A

“reasonable time” calls for an inquiry into “the explanation for

the delay in applying for reinstatement of the action.”              Hawaiʻi

Housing Authority v. Uyehara, 77 Hawaiʻi 144, 149, 883 P.2d 65,

70 (1994).

C.    The merits of LOL’s 60(b)(4) and (5) arguments

       We next discuss whether the PUC abused its discretion in

declining to consider LOL’s motion for relief under HRCP Rule

60(b)(4) and (5).




                                       46
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


       1.    The PUC did not abuse its discretion in declining to
             turn to HRCP Rule 60(b)(4) for guidance with respect
             to LOL’s claim that the parties were late in obtaining
             an ITL.

        Again, under HRCP Rule 60(b)(4), an order is “void only if

the court that rendered it lacked jurisdiction of either the

subject matter or the parties or otherwise acted in a manner

inconsistent with due process of law.”           Carbonel, 93 Hawaiʻi at

473, 5 P.3d at 463 (quoting Hana Ranch Co., 3 Haw. App. at 146,

642 P.2d at 941).      The question on appeal is whether an

allegedly untimely obtained ITL somehow “voids” Order No. 32600.

We hold that it does not.        The “voiding” of the PPA and Order

No. 32600 that LOL sought to prove did not involve defects in

jurisdiction or a due process violation, as HRCP Rule 60(b)(4)

requires.     See Carbonel, 93 Hawaiʻi at 473, 5 P.3d at 463.

Rather, LOL sought to show that the PPA was voided by its own

terms due to the parties’ alleged failure to obtain an ITL under

the deadlines set forth in the PPA, and, therefore, the PUC’s

Order No. 32600 approving the PPA was void.

       In service of this reading of the PPA’s terms, LOL contends

that the parties’ waiver from the Competitive Bidding Framework

required the PUC to “strictly construe” the representations made

by the parties in the PPA regarding obtaining the ITL.              LOL’s

construction of the PPA and the Competitive Bidding Framework is

incorrect.     First, LOL argues that NPM’s alleged failure to


                                       47
***    FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


timely obtain an ITL violated “the threshold requirements of

‘site control’ imposed by the Competitive Bidding Framework.”

LOL quoted Part IV.B.8 of the Competitive Bidding Framework for

the following “requirement” of “site control”:

              As part of the design process, the utility shall develop
              and specify the type and form of threshold criteria that
              will apply to bidders, including the utility’s self-build
              proposals. Examples of potential threshold criteria
              include requirements that bidders have site control,
              maintain a specified credit rating, and demonstrate that
              their proposed technologies are mature.

This provision, however, applies to criteria that a utility may

impose when considering bidders during the competitive bidding

process.      HECO and NPM are exempt from the Competitive Bidding

Framework; therefore, this provision simply does not apply,

either to impose a requirement of “site control” upon NPM or to

support LOL’s non sequitur that waiver from the Competitive

Bidding Framework requires the PUC to “strictly construe” the

PPA.

        LOL further misconstrues the PPA in arguing that the ITL

was a “Land Right” under the PPA.            The PPA defines a “Land

Right” as “[a]ll easements, rights of way, licenses, leases,

surface use agreements and other interest or rights in real

estate.”      An ITL is not a right in real estate.          LOL construes

the ITL to be a land right, however, to establish an earlier

date under the PPA by which NPM was obligated to obtain the ITL.

Specifically, under section 11.2 of the PPA, NPM was required to

obtain all “land rights” within 120 days from the execution date
                                        48
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


of the PPA.     (The initial PPA was executed on October 3, 2013,

and the Amended PPA was executed on August 12, 2016.)              The ITL

was not obtained until May 2018.

       By contrast, HECO and the PUC argue that the ITL was a

“Governmental Approval” under the PPA.           A “Governmental

Approval” is defined as

             All permits, licenses, approvals, certificates,
             entitlements and other authorizations issued by
             Governmental Authorities, as well as any agreements with
             Governmental Authorities, required for the construction,
             ownership, operation and maintenance of the Facility and
             the Company-Owned Interconnection Facilities, and all
             amendments, modifications, supplements, general conditions
             and addenda thereto.

An ITL is a governmental approval issued by the BLNR pursuant to

HRS Chapter 195D.      As a “Governmental Approval,” NPM was

responsible for procuring it under the terms of Article 22(D) of

the PPA, which state, “As of the commencement of construction,

Seller shall have obtained . . . all Governmental Approvals

necessary for the construction, ownership, operation and

maintenance of the Facility.”         As for when the “commencement of

construction” was to take place, Attachment L to the Amended PPA

stated that December 31, 2017 was the “Construction Start Date,”

at least as to the overhead powerlines, whereby “Seller shall

obtain and provide Company all permits, licenses, easements and

approvals to construct the Company-Owned Interconnection

Facilities.”)      (HECO has notified this court that

“[c]onstruction of all eight turbines that comprise the project


                                       49
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER    ***


was completed in late February 2020,” and that the project

“remains on track to commence testing activities in June and to

be operational later this summer,” meaning summer 2020.)

       Regarding how the PPA may be voided, Article 12.5(B) allows

HECO, prior to the effective date, to “declare the Agreement

null and void if . . . Seller is in breach of any of its

representations, warranties and covenants under the Agreement,

including but not limited to, (1) the provisions of Section

22.2(C) requiring Seller to have obtained all Land Rights

necessary for the construction, ownership, operation and

maintenance of the Facility for the Initial Term. . . .”               As

explained above, however, the ITL was a “Governmental Approval,”

so Article 12.5(B), which references “Land Rights,” does not

apply.

       The PPA also allowed HECO to terminate the agreement under

Article 13.4(B) if NPM missed “guaranteed project milestones,”

but NPM was also allowed 90-day grace periods in those

instances, under Article 13.3.         If NPM still did not meet a

guaranteed project milestone even with the applicable grace

period, article 13.4(B) of the PPA allowed HECO the right to

terminate the Agreement after 180 days of NPM’s failure.               Thus,

contrary to LOL’s contention, there is no provision in the PPA

under which the PPA necessarily becomes void due to a late

Governmental Approval.       Therefore, contrary to LOL’s argument,

                                       50
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


it does not follow that the PUC’s Order No. 32600 was void for

having approved the PPA.

       Lastly, the PUC characterized LOL as lacking “standing” to

raise an alleged breach of the PPA because LOL was neither a

party nor an intended third-party beneficiary.            We cannot say

such an observation is incorrect, as LOL’s sole basis for

“voiding” Order No. 32600 rested on an attempt to demonstrate

that the parties had breached the PPA.           As explained above, the

conditions under which breach occur, and the remedies for

breach, were terms of the PPA that applied only to HECO and NPM.

In short, LOL’s attempt to “void” the PPA and Order No. 32600

under HRCP Rule 60(b)(4) is unavailing.           Therefore, the PUC did

not abuse its discretion in declining to turn to that subsection

for guidance in reviewing LOL’s claim that the parties were late

in obtaining an ITL.

       2.    The PUC did not abuse its discretion in declining to
             turn to HRCP Rule 60(b)(5) for guidance on addressing
             LOL’s wind energy price claim, as the 2017 Scientific
             American blog article did not constitute
             “extraordinary circumstances” entitling LOL to relief.

       Lastly, LOL argues that the PUC should have turned to HRCP

Rule 60(b)(5) to guide it in analyzing the claim that the PPA’s

14.998 cent per kWh wind energy price was unreasonable, in light

of a 2017 Scientific American blog article stating that wind

energy nationwide could be as inexpensive as two cents per kWh.

Although Rule 60(b)(5) allows modification of orders due to

                                       51
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


changed circumstances, the “burden is on the movant to

demonstrate extraordinary circumstances justifying relief.”                11

Charles Alan Wright & Arthur R. Miller, Federal Practice and

Procedure § 2863 (emphasis added).          In this case, the blog

article does not demonstrate such “extraordinary circumstances.”

Again, the blog post summarized the U.S. DOE’s Wind Technologies

Market Report for 2017.        Regarding the two-cent figure, the DOE

noted that it was a “nationwide average,” “dominated by projects

that hail from the lowest-priced region, in the central United

States.”     As HECO pointed out at oral argument, Hawaiʻi was

excluded from the DOE’s report.         The DOE footnoted within its

report that data about “U.S. wind power capacity located in

Hawaii, Alaska, and Puerto Rico is typically excluded from [its]

analysis sample due to the unique issues facing wind development

in these three isolated states/territories.”

https://www.energy.gov/sites/default/files/2018/08/f54/2017_wind

_technologies_market_report_8.15.18.v2.pdf at 68.

[https://perma.cc/A7PQ-LCLJ] Therefore, the two-cent figure is

irrelevant in this case.

       Further, “[t]he burden of establishing an abuse of

discretion [in denying an HRCP Rule 60(b)] motion is on the

appellant, and a strong showing is required to establish it.”

PennyMac Corp., 148 Hawaiʻi at 327, 474 P.3d at 268 (citation

omitted).     LOL’s blog article does not provide the requisite

                                       52
***   FOR PUBLICATION IN WEST’S HAWAIʻI REPORTS AND THE PACIFIC REPORTER   ***


“strong showing” necessary for this court to conclude that the

PUC abused its discretion in declining to afford LOL relief

under HRCP Rule 60(b)(5).

                               V.   Conclusion

       For the foregoing reasons, the PUC did not abuse its

discretion in declining to turn to HRCP Rule 60(b) for guidance

in addressing LOL’s motion for relief from Order No. 32600.

Therefore, PUC Order No. 37074 is affirmed.

Lance Collins                               /s/ Mark E. Recktenwald
(Bianca Isaki with him
on the briefs)                              /s/ Paula A. Nakayama
for appellant
                                            /s/ Sabrina S. McKenna
Randall C. Whattoff
(Kamala S. Haake with him                   /s/ Michael D. Wilson
on the brief)
for appellee HECO                           /s/ Christine E. Kuriyama

Mark J. Kaetsu
(Caroline C. Ishida with him
on the brief)
for appellee PUC




                                       53